Citation Nr: 1540453	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO. 13-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

FINDING OF FACT

The Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and the evidence is in equipoise as to whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of TDIU, no further discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for ischemic heart disease at 60 percent, posttraumatic stress disorder (PTSD) at 30 percent, type II diabetes mellitus at 20 percent, a low back disability at 10 percent, and bilateral hearing loss, otitis media, ulcers, a cholecystectomy, scars and right lower extremity radiculopathy all at a noncompensable rating. These disabilities result in a combined rating of at least 70 percent as of July 2010. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher and a combined rating of 70 percent or higher for the period on appeal, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the issue turns on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since 2006, prior to which he worked as an auto parts salesman from 2003 to 2006 and as an inspector from 1982 to 1989. The Veteran indicated he has completed four years of college. There is no evidence of any special training.

The Veteran has indicated that his heart disability prevents him from working as he becomes easily fatigued and short of breath when performing occupational tasks. The Veteran is competent to report such symptoms, and their causes, as they are lay observable, and there is no evidence indicating that his account of his symptoms is not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Indeed, these statements are corroborated by the medical evidence of record, which reflects complaints of fatigue and dyspnea. Therefore, the Board finds that the Veteran's statements concerning his symptoms and their effect on his functioning are entitled to probative weight. The Veteran's most recent employer also submitted a formal statement indicating that his employment was terminated due to leg and foot pain. 

In addition to the lay statements of record and the Veteran's work and education history, VA and private opinions concerning employability and private and VA treatment records have been associated with the electronic claims file.

Beginning with the VA opinion, a May 2011 general medical examiner concluded that while the Veteran's heart disability precluded heavy labor, it did not preclude employment at a desk or other light duty job. The examiner further indicated that none of the other service-connected disabilities, either individually or in combination, rendered the Veteran unemployable for heavy duty or light duty occupations. The heart and low back disabilities were noted to cause mild interference with activities of daily living, but no impairment at all was attributed to any other disability. However, the examiner provided no opinion supporting his conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, this opinion was not able to take into account the effect of the Veteran's PTSD, as service connection for PTSD was granted after the opinion was written. As no rationale was provided and the opinion could not take into account the effects of the Veteran's PTSD, the opinion is entitled to minimal probative weight. Id.; see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Veteran submitted his own private opinion in December 2012. In that opinion, the Veteran's physician indicated that the Veteran was unemployable due to his ischemic heart disease and type II diabetes mellitus. However, as with the May 2011 opinion above, the private physician provided no supporting rationale for his conclusion. As such, this private opinion is likewise of minimal probative value. Id.

Turning to the other medical evidence, several VA examination reports concerning different body systems are of record. A May 2011 heart examination indicated that the Veteran's METs level was approximately 5 to 7, but also indicated that the Veteran became fatigued and short of breath with even mild physical exertion, which was noted to result in a marked limitation on physical activity. A later May 2012 heart examination also indicated the Veteran's METs level was between 5 and 7, but indicated that some of this impairment was caused by his service-connected low back condition. Both examiners noted a history of chest pain, shortness of breath, and fatigue associated with the Veteran's heart disability. 

The May 2011 general medical examination noted that the Veteran's low back disability was characterized by slight limitation of motion, particularly in forward flexion, as well as by stiffness and radiating pain. The pain was described as radiating into the right lower extremity, moderate in nature, occurring daily and lasting for hours at a time. This corroborates the statement from the Veteran's former employer indicating that he terminated employment due to leg pain.

A May 2012 psychiatric examination is also of record. Overall the examiner indicated that while a mental condition was diagnosed, the symptoms were not severe enough to interfere with occupational and social functioning. However, the examiner noted suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, irritability or outbursts of anger, and difficulty concentrating. A Global Assessment of Functioning (GAF) score of 58 was assigned, which is representative of moderate difficulty in social or occupational functioning. 

Based on these findings the Veteran was assigned a 30 percent rating for his PTSD, which for VA purposes is representative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily. See 38 C.F.R. § 4.130. Private and VA treatment records reflect complaints of fatigue, shortness of breath and pain, but are silent concerning functional limitations attributable to the Veteran's disabilities.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that the competent, credible and probative evidence of record is at least in equipoise as to whether the Veteran would be able to find substantially gainful employment. The Board notes that while the Veteran's METs levels are representative of an ability to conduct do some physical labor, as noted in the definitions accompanying the METs level estimates in the May 2012 heart examination, the notes in the examinations indicate that the Veteran is much more limited physically than the METs estimates appear to suggest. 

Likewise while the psychiatric examiner indicated that the Veteran had no function impairment due to his PTSD, the examiner assigned a GAF score indicative of at least moderate occupational impairment and endorsed symptomatology supporting a finding that the Veteran suffers from at least occasional occupational impairment as a result of his psychiatric disability. 
In short, the medical evidence of record concerning the Veteran's occupational functioning appears to consistently be split. While the overall evaluations included in the examinations of record indicate little, if any, impairment, the noted symptomatology associated with his heart, psychiatric and low back disabilities in particular reflect more severe interference with occupational functioning. 

Finally, the Veteran's level of impairment is not viewed in a vacuum, but instead must be looked at in the context of his work history and education. While the Veteran has achieved a level of education that suggests that desk or office work is possible, his work history is extremely limited. The Veteran's only employment in the last 25 years was for a three year period as an auto parts salesman. Even considering the Veteran's entire work history, he has seemingly at no point worked in a sedentary or office type job, and there is no evidence that the Veteran would be able to obtain such a job.

Overall, based on the medical evidence of record as well as the Veteran's experience and work history, the Board finds the evidence is at least in equipoise that the Veteran is unable to obtain or maintain substantially gainful employment as a result of the combined effects of his service connected disabilities. 38 C.F.R. § 4.3. As such, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


